Citation Nr: 0724286	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for abdominal 
cramping, fatty liver, cysts on the kidneys, and acid reflux 
disease, has been submitted.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.

3.  Entitlement to an evaluation in excess of 20 percent for 
mechanical low back pain prior to September 23, 2002; and an 
evaluation in excess of 40 percent from September 23, 2002, 
forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1980 
and from December 1980 to November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

The claim of entitlement to an increased evaluation for 
mechanical low back pain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO most recently denied the claim of entitlement to 
service connection for abdominal cramping, fatty liver, cysts 
on the kidneys, and acid reflux disease, in a final rating 
decision dated in February 2003; the veteran did not appeal 
the RO's decision within the applicable time period and it is 
final.

2.  Evidence received since the final February 2003 rating 
decision, when considered with previous evidence, is new but 
not material, as it fails to relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the service 
connection claim for abdominal cramping and other claimed 
disorders.

3.  Service connection is in effect for a left ear hearing 
loss disability only, rated as non-compensable.
4.  The veteran's right ear hearing acuity is not considered 
a hearing loss disability under the law for the purposes of 
service connection.

5.  The post-service evidence reflects that at worst, the 
veteran's service-connected left ear hearing loss disability 
is manifested by Level III hearing acuity, and his 
nonservice-connected right ear hearing loss disability is 
treated as manifesting Level I hearing acuity.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying service 
connection for abdominal cramping, fatty liver, cysts on the 
kidneys, and acid reflux disease, due to lack of new and 
material evidence to reopen the claim is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the February 2003 rating decision 
is not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
November 2002 and October 2003, prior to the initial 
adjudication of the claims in February 2004. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2002 and 
2003 VCAA letter about the information and evidence that is 
necessary to substantiate the underlying service connection 
claim at issue and was advised of the need to show an 
increase in severity in order to warrant an increased 
evaluation for left ear hearing loss.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claims.  The 2002 and 2003 duty to assist letters also 
informed the veteran that of the definition of new and 
material evidence and, in so doing, the letter notified the 
veteran to look to the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim for an abdominal disorder.  See Kent v. Nicholson, 
389 F. 1380 (Fed. Cir. 2004).  Pursuant to 38 C.F.R. 
§ 3.156(a), material evidence is "existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim."  The veteran was provided with this definition 
in the April 2005 SOC (SOC).  

To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the February 2004 rating decision and 
SOC issued in April 2005 of the reasons for the denial of his 
claims and, in so doing, informed him of the evidence that 
was needed to substantiate the claims.  

With regard to the information and evidence that the VA would 
seek to provide, the Board notes that the burden is on the 
claimant to come forth with new and material evidence to 
reopen a previously denied claim.  In this regard, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  However, the RO did 
explain to the veteran in the 2002 and/or 2003 letters that 
it would assist him in obtaining currently existing evidence 
such as records held by any federal agency or private records 
if he supplied sufficient identifying information.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies both claims on appeal.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Moreover, 
such notice was furnished to the veteran in March 2006.

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's available service 
medical records, and VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
claims.  VA examinations were furnished between 1994 and 
2004.  The Board concludes that VA has done everything 
reasonably possible to assist the veteran in obtaining a 
complete record on appeal.  Moreover, in a statement signed 
by the veteran in March 2006, he indicated that he had no 
additional evidence or information to provide in conjunction 
with his claims.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claims that has not been obtained 
and associated with the claims folder.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

Legal Analysis

        A.  New and Material Evidence

In June 2005, the RO made a formal finding of the 
unavailability of the veteran's service medical records for 
his first period of service extending from June 1973 to June 
1980, following exhaustive attempts to obtain those records.  

Complete service medical records from the veteran's second 
period of service from December 1980 to November 1993 show 
that the veteran was treated for symptoms assessed as 
gastritis in January 1983.  In a record dated January 5, 
1987, he was seen for complaints of abdominal cramps with 
symptoms of vomiting, diarrhea and nausea.  (It appears that 
this record should read January 5, 1988, as a subsequent 
record dated on January 7, 1988, indicates that the veteran's 
abdominal symptoms began 2 days previously on a Tuesday, 
which would be consistent with January 5, 1988, but not 
January 5, 1987).  Records show that the veteran was treated 
at a German Hospital and told he had a pancreas infection.  A 
January 7, 1988, record indicated that the veteran was 
feeling significantly better and shows that an assessment of 
abdominal pain of unknown etiology was made.  The veteran had 
no further abdominal episodes in service.  The retirement 
examination dated in April 1993 revealed that clinical 
evaluation of the abdomen was normal.  A history of abdominal 
pain in Germany of unknown etiology was noted.  

The veteran filed an original service connection claim for 
abdominal cramps in December 1993.  A VA examination was 
conducted in August 1994, at which time it was noted that he 
had undergone left inguinal hernia repair in 1977, with no 
problems in that area since the operation.  A single episode 
in service of abdominal cramping with nausea and vomiting as 
well as loss of consciousness was noted, and the examiner 
indicated that this resolved after being in the hospital for 
1 night.  Abdominal evaluation revealed no abnormalities and 
there was no abdominal-related condition diagnosed.  Service 
connection for abdominal cramps was denied in a December 1994 
rating action which was not appealed and is final.  

The veteran filed to reopen the service connection claim for 
abdominal cramps in October 2002.  VA records dated in 2002 
reflect that the veteran was treated in September 2001 for 
viral meningitis and shingles.  In a February 2003 rating 
decision, the RO confirmed and continued the previous denial 
of abdominal cramps.  The veteran was advised of that 
determination in March 2003 and did not file a notice of 
disagreement (NOD) and it is final.  

Thereafter, the veteran presented additional evidence for the 
record consisting of private medical records dated from 
January to August 2003, reflecting that he underwent a CT 
scan, colonoscopy, and various other tests due primarily to 
symptoms of abdominal pain.  The 2003 records reflect that 
various diagnoses were made including epigastric abdominal 
pain, GERD, kidney cysts, abnormal liver/fatty infiltration.  
A February 2003 record indicated that the veteran reported 
that the onset of his symptoms began 8 months previously.   

The veteran requested that the claim be reopened in September 
2003.  VA records dated from December 2002 to September 2003 
indicated that the veteran was treated for conditions 
including GERD and chronic abdominal pain.  An August 2003 
record indicated that the veteran reported that his abdominal 
pain started a year previously.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

In the original rating decision of December 1994, the RO 
denied service connection for an abdominal disorder because 
there was no evidence of a chronic problem.  In a February 
2003 rating decision, the RO confirmed and continued the 
previous denial of abdominal cramps, explaining that no 
evidence had been presented establishing that this was a 
chronic condition which started in the military.  The veteran 
was notified of that decision in March 2003 but did not 
appeal it, and the decision is final.  38 U.S.C.A. § 7105(c).

The veteran now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  With these considerations, the 
Board has reviewed the record with particular attention to 
the additional evidence received since the final February 
2003 rating decision.  The Board finds that the additional 
evidence received since the final February 2003 rating 
decision is new, but not material, within the meaning of 38 
C.F.R. § 3.156.

The evidence added to the record since the February 2003 
rating decision consists primarily of VA and private records 
dated in 2002 and 2003 which reflect that post-service, the 
veteran was treated for conditions diagnosed as epigastric 
abdominal pain, GERD, kidney cysts, and abnormal liver/fatty 
infiltration.  In Morton v. Principi, 3 Vet. App. 508 (1992), 
the Court held that medical records merely describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based upon new and material evidence.  
None of this evidence contains any reference to service, nor 
does it establish or even suggest that any of the 
aforementioned diagnosed conditions are etiologically related 
or have chronically existed since service.  The Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus (i.e., a connection to an in- 
service event), does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  

Obviously, this evidence is new in that it was not previously 
of record.  However, absent any suggestion of an etiological 
relationship between any of the aforementioned conditions, 
diagnosed almost a decade after the veteran's discharge from 
service, and his active periods of service, this evidence 
fails to relate to an unestablished fact necessary to 
substantiate the claim, and it therefore is not material.  
The Board also notes that the aforementioned evidence also 
fails to raise a reasonable possibility of substantiating the 
claim, particularly when viewed in conjunction with service 
medical records which include 2 acute documented instances of 
abdominal problems (1983 and 1988) during a 13-year period, 
and failed to reveal any clinical abnormality of the abdomen 
on the 1993 separation examination report.  

The veteran's statements and contentions regarding his 
opinion that an etiological relationship exists between 
service and his variously diagnosed abdominal disorders are 
essentially cumulative and redundant of statements made prior 
to the February 2003 rating decision, and thus are not new.  
38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).  Moreover, as a layman, the veteran lacks the 
medical competence to provide a probative opinion on the 
medical diagnosis or etiology of his current conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined 
that assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.

In a case such as this where it appears that veteran's 
service medical records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that the O'Hare precedent does 
not raise a presumption that the missing medical records 
would, if they still existed, necessarily support the 
veteran's claim.  In this case, records from the veteran's 
first period of service are not particularly pertinent to the 
claim inasmuch as the complete service medical records for 
his second period of service, which extended for nearly 13-
years, are available.  Moreover, the veteran does not allege 
that records from the first period of service would have 
included any episodes of documented abdominal problems.  
Further, the crucial missing element in this case is nexus 
evidence which could not have been established by those 
service medical records.

In view of the foregoing, while the Board recognizes the 
effort that the veteran has invested in attempt to support 
his claim, the evidence added to the record since the RO's 
February 2003 decision fails to support a finding that his 
claimed abdominal cramping, fatty liver, cysts on the 
kidneys, and acid reflux disease were incurred during service 
or are otherwise related thereto.  As such, none of the 
evidence is new and material for the purpose of reopening the 
claim.  The benefit sought is accordingly denied.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156.

        B.  Compensable Evaluation - Left Ear Hearing Loss

In a December 1993 rating decision, service connection was 
granted for left ear hearing loss, evaluated as 0 percent 
disabling, effective from December 1, 1993, the day after the 
veteran's discharge from service.  In that rating decision, 
service connection was denied for right ear hearing loss. 

The December 1993 rating action was based on service medical 
records which noted that the veteran had left ear high 
frequency hearing loss, and the results of an August 1994 VA 
audio examination.  At that time, audiological evaluation of 
pure tone thresholds, in decibels, were as follows:

HERTZ:  500, 1000, 2000, 3000, 4000:
RIGHT:  15 10 10 15 20; LEFT:  10 10 25 55 65

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies were 13 in the right 
ear and 38 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 84 percent in the left ear.

VA records dated in August 2002 show that the veteran was 
seen for complaints of hearing loss and tinnitus and reflect 
that bilateral hearing loss and tinnitus were assessed.

The veteran filed an increased rating claim for hearing loss 
in September 2003.  He submitted an October 2002 report of 
private audiological evaluation which revealed that the 
veteran's right ear hearing acuity was normal and that left 
ear high frequency sensorineural hearing loss was shown.  

A VA audio examination was conducted in January 2004.  At 
that time, audiological evaluation pure tone thresholds, in 
decibels, were as follows:

HERTZ:  500, 1000, 2000, 3000, 4000:
RIGHT:  20 10 15 25 20; LEFT:  15 10 20 45 65
Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies were 18 in the right 
ear and 35 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
80 percent in the left ear.  The examiner indicated that 
service connection was already recognized for the left ear 
and indicated that right ear pure tone thresholds were within 
normal limits, so that it could be stated with medical 
certainty that no right ear hearing loss was due to acoustic 
trauma, hazardous noise exposure or other events in service.  

In a February 2004 rating decision, a compensable evaluation 
was denied for left ear hearing loss, service connection was 
denied for right ear hearing loss, and service connection for 
tinnitus was granted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. 38 C.F.R. § 
4.7 (2006).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000 
and 4000 Hertz (cycles per second).  The Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from service-connected 
defective hearing.

Under revised law, if the veteran has hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (codified at 38 
C.F.R. § 3.383(a)(3) (2006).  Otherwise, if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the nonservice 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85 (2006).

It does not appear that the new rating criteria were 
explicitly considered by the RO or AMC or provided to the 
veteran.  The amended regulations, however, did not result in 
any substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).

The findings on the 1994 and 2004 VA audiometric evaluations 
result in a corresponding designation of Level II and III 
hearing acuity in the left ear, respectively, and Level I 
hearing acuity in the right ear, corresponding to a non-
compensable evaluation.  According to the 2004 VA examination 
results, the right ear is not considered hearing impaired for 
VA purposes under 38 C.F.R. § 3.385.  However, because the 
veteran does not have hearing impairment in the left ear 
compensable to a degree of 10 percent, the provisions of 
38 C.F.R. § 3.383(a)(3) are not applicable to this case.  
Pursuant to these findings, the currently assigned non-
compensable rating under Diagnostic Code 6100 is correct and 
appropriate.  38 C.F.R. § 4.85, Diagnostic Code 6100, Tables 
VI, VII (2006).

The rating criteria provide for rating exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86 (2006).  The 
veteran's test results do not meet the requirements of part 
(a) of this section with respect to the left ear as the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are not 55 decibels or 
more.  Similarly, the provisions of 38 U.S.C.A. §38 C.F.R. 
§ 4.86(b) are also not met, as testing did not reveal that 
the puretone threshold was 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  

The Board is cognizant of the veteran's contentions 
concerning his difficulty hearing.  The objective clinical 
evidence of record, however, does not support a compensable 
evaluation for his left ear hearing loss disability.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for his left ear hearing loss.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for abdominal 
cramping, fatty liver, cysts on the kidneys, and acid reflux 
disease is not reopened and remains denied.

A compensable evaluation for left ear hearing loss is denied.


REMAND

Service connection for low back problems was initially 
granted in a December 1994 rating action, for which a 20 
percent evaluation was assigned effective from December 1, 
1993, the day following the veteran's discharge from service.

In October 2002, the veteran filed an increased rating claim 
for his low back disorder.  Following a review of VA and 
private medical evidence as well as a February 2003 VA 
examination report, a rating decision was issued in February 
2003, continuing the 20 percent evaluation for a low back 
disorder.  The veteran filed a timely NOD with that decision 
in August 2003.  Subsequently, in a December 2003 rating 
action, the RO granted a 40 percent evaluation for the low 
back disorder, effective from December 2003, and indicated in 
the rating decision that this was considered a full grant of 
benefits following the filing of the NOD.  Accordingly, a SOC 
was never issued as to this claim.  

However, the Board observes that despite the favorable rating 
assigned by virtue of the December 2003 rating decision, 
where a rating does not represent the maximum permissible 
rating, the present claim remains in controversy.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In this regard, the Board 
notes that there are several rating codes and criteria used 
for the evaluation of the low back, some of which provide for 
an evaluation in excess of 40 percent.  Significantly, the 
Board points out that the veteran has neither withdrawn this 
claim nor indicated that he was satisfied with the 40 percent 
evaluation assigned.   
In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  The veteran is hereby 
informed that he must file a substantive appeal in response 
to the SOC to perfect his appeal to the Board concerning this 
issue, or in the alternative he may express his satisfaction 
with the currently assigned evaluations.  

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part.

The RO should issue a SOC to the veteran 
and his representative addressing the 
issues of entitlement to an evaluation in 
excess of 20 percent for mechanical low 
back pain prior to September 23, 2002; 
and an evaluation in excess of 40 percent 
from September 23, 2002, forward.  The 
SOC should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2006).  

He should also be advised that he may 
express his satisfaction with the 
currently assigned evaluations, and elect 
not to purse an appeal.  In this regard, 
he should be provided with a statement to 
this effect for completion/signature and 
inclusion for the record, in order to 
exercise this option if desired.  The 
claim should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


